Exhibit 10.118

THIRD AMENDMENT TO SUPPLY AGREEMENT

FOR BULK NARCOTICS RAW MATERIALS

THIS THIRD AMENDMENT TO SUPPY AGREEMENT FOR BULK NARCOTICS RAW MATERIALS,
originally made and entered into effective as of July 1,1998 and amended on
July 1, 2000 and again on July 1, 2006 (“SUPPLY AGREEMENT”), by and between ENDO
PHARMACEUTICALS INC. (“BUYER”) and MALLINCKRODT LLC (formerly known as
Mallinckrodt Inc.) (“SELLER”), is made and entered between BUYER and SELLER
effective on and as of July 1, 2011.

WHEREAS, as a result of an internal reorganization, on and as of June 24, 2011,
the name and organizational identity of Mallinckrodt Inc. was changed so that
Mallinckrodt Inc., formerly a Delaware corporation, is now a limited liability
company organized under Delaware law and known as “Mallinckrodt LLC”, and

WHEREAS, the parties desire to amend the aforementioned SUPPLY AGREEMENT for the
third time in certain respects,

NOW, THEREFORE, the parties hereto agree as follows:

 

  1. Section 4 of the SUPPLY AGREEMENT shall be amended by deleting, in said
Section 4, the reference to “two (2) years” and replacing it with a reference to
“twenty three (23) months”, with the intent and effect that either party will
have until July 31, 2011 to provide written notice to the other party of its
intent to let the SUPPLY AGREEMENT expire on June 30, 2013 without being renewed
for an additional one (1) year period.

 

  2. Except as expressed amended herein, all of the other terms of the SUPPLY
AGREEMENT, as amended, shall remain unchanged and in full force and effect.

IN WITNESS WHEREOF, the parties hereto have executed this THIRD AMENDMENT TO
SUPPLY AGREEMENT FOR BULK NARCOTICS RAW MATERIALS effective as of the day and
year first above written.

 

MALLINCKRODT LLC    ENDO PHARMACEUTICALS INC. By:  

/s/ NICK LITZSINGER

   By:  

/s/ JILL CONNELL

       Title:  

Global Director Bulk Narcotics

   Title:  

VP Generics Sourcing